Parki-iill, J.,
(dissenting.)—I do not concur in the conclusions reached by the chief justice upon the third and fourth assignments of error I do not think the court erred in refusing to admit in evidence certified copies of deeds from trustees of the Internal Improvement Fund to the Florida Railway Company, dated the 13th day of May, 1885, and the 21st day of May,. 1883. To the introduction of each of these deeds the defendant interposed 'the following objection: “The certificate of the clerk of the court shows that it is not a true and correct copy of the entire deed, but it purports to certify as to such copy, except as to certain lands omitted therefrom, and there is no authority of law for such a certificate.” To authorize the introduction of these so-called certified copies of *274deeds, the certificate of the clerk should show the copy to be a true and correct copy of the entire deed to which it is appended.
Section 1520 of the general statutes of 1906, provides that: “In all cases where any record, pleading, document, deed, conveyance, paper or instrument of writing is, or may be required or authorized to be made or filed or recorded in any public office of this state, or of any county thereof, a copy thereof duly certified under the hand and seal of office * * * to be a true and correct copy of the original on file or of record in his office, shall in all cases and in all courts and places be admitted and received in evidence with the like force and effect as the original thereof might be.”
The so-called certified copies offered in evidence here are not, and do not purport 'to be, certified copies of deeds, but they are certified copies of a portion of the deeds. The statute authorizes the introduction in evidence of “a copy”—a copy thereof duly certified *** to be a true and correct copy of the original.” To authorize the paper to be introduced in evidence it must be a copy, certified to be a true copy, a correct copy. The word copy means, not a reproduction of only a portion of the thing copied, but the whole of it. 2 Words and Phrases, 1595; 7 Am. & Eng. Ency. Law (2nd ed.) 507, note 1; Edmiston v. Schwartz, 13 Sert. & R. (Pa.) 135; Updergraff v. Perry, 4 Pa. St. 291.
The words true and correct transcript has been held to be equivalent to fuli and complete transcript. Butler v. Owen, 7 Ark. 369. See, also, 28 Am. & Eng. Ency. Law (2nd ed.) 741.
The certificate before us recites, “the same being a true and correct copy of the original in so* far as the same relate to the lands therein described.” In Bellamy v. Hawkins, 17 Fla. 750, text 757, this court said, “It is *275a well-established rule of evidence that when a document or record, or copy of it, is offered, the entire record of the cause or transaction must, if possible, be produced, or the certified copy must contain, or purport to contain, a copy of the entire record of the same cause or transaction; and that a copy of a part, or of an extract therefrom, is not received in evidence. A certificate by the custodian of a record that a paper offered contains a copy of all that may he material to the case on trial is not evidence of that fact, the court before whom: the trial is had being the proper judge of the materiality of the contents of the paper or record, and of the bearing of each part upon every other part; and the custodian of the record can not determine the question by a certificate annexed to a partial copy”
I have italicized 'the words in the above quotation to call attention to the aptness of the language as applied to the so-called certificate before us. The certificate before us is not a copy of the entire record. It is a copy of a part of the record. The certificate that the paper is “a true and correct copy of the original in so far as the same relates to the lands therein described,” is not evidence of that fact, the court before whom- the trial was had being the proper judge of the materiality of the contents of the paper and of the bearing of each part upon every other part. The clerk of the court cannot determine the question by a certificate annexed to a partial copy.
To permit a certificate of a partial copy of a deed in evidence will permit a partial copy of “any record, pleading, document, conveyance, paper or instrument of writing” recorded in a public office of this state; for the statute we are now construing applies to all these writings.
In my opinion, this court has no' right to pass over this objection to 'the introduction of the proffered deeds, *276as has been done here. It will not do to say, “we are not advised upon what ground of objection the trial court rejected the proffered’ deeds.” It will not do to say, “In view of the fact that it would have required the expenditure of only a few dollars by the plaintiff to 'have procured and offered perfect copies of such deeds, we feel justified in assuming that the deeds were rejected upon some of the other grounds urged rather than upon this ground which could be so easily remedied.” Where there are several grounds of objection made to the introduction of the deeds and one ground is good and sufficient, the court committed no error in excluding the deeds. An appellate court “does not sit to' correct errors into which a party or his counsel may have fallen, but only those committed by the court.” Hospes v. Almstedt, 83. Mo. 473. Any other course will involve us in a labyrinth of discretionary action, and result in great uncertainty and confusion in the administration of the law.